Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/21 has been entered.
This office action is in response to correspondence 05/07/21 regarding application 16/394,717, in which claims 21, 32, 33, and 39 were amended. Claims 21, 22, and 24-40 are pending in the application and have been considered.

Response to Arguments
The arguments on pages 9-11 regarding the 35 U.S.C. 103 claim rejections based on Thong, Cross, Jr., Clelland, and Nakamura have been considered but are moot in view of the new grounds for rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thong et al. (2002/0010916) in view of Cross, Jr. et al. (2008/0065387), in further view of Di Censo (2015/0162000).

Consider claim 21, Thong discloses a computer-implemented method, comprising: receiving input audio data representing input speech (input audio 13 containing spoken text, [0039]); determining an input speech speed corresponding to the input audio data (counting speech units while playing back, [0050]); determining output data based at least on the input audio data (using the speech rate to determined the playback rate, [0050]); determining a target output speed based at least on the input speech speed (the desired target speech rate 37, [0050]); using the output data to generate output audio data representing output speech, the output speech corresponding to the target output speed (generating output speech at the target rate, [0050-0051]); and causing a device to output the output audio data (outputting the rate adjusted audio, [0051]).
Thong does not specifically mention a voice command; determining first data associated with a user profile corresponding to the voice command; determining output data responsive to the voice command; and determining a target output speed based at least in part on the first data.
Cross, Jr. discloses a voice command (a command such as “remind me to call bob today”, [0067-0068]); determining first data associated with the user profile corresponding to the voice command (attributes that persist across sessions in a persistent user profile, [0113],) and determining output data responsive to the voice command (setting a vocal demeanor in dependence upon the values of the attributes of the user such as speech rate, [0104], which may be a command such as “remind me to call  (attributes are stored in a user profile, [0113], and include speech rate, [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong by including a voice command; determining first data associated with a user profile corresponding to the voice command; determining output data responsive to the voice command; and determining a target output speed based at least in part on the first data in order to improve user interaction experience, as suggested by Cross, Jr. ([0004]).
Thong and Cross, Jr. do not specifically mention the first data representing at least one of location data, calendar data, or an incoming communication request for the user profile.
Di Censo discloses the first data representing at least one of location data, calendar data, or an incoming communication request for the user profile (location of the user, [0022], calendar information, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong and Cross by including first data representing at least one of location data, calendar data, or an incoming communication request for the user profile in order to make information acquisition more user friendly, as suggested by Di Censo ([0001]).


Consider claim 22, Thong discloses determining preference data corresponding to the input speech, the preference data representing at least one of a previously selected target output speed, a previously used target output speed, or location data associated with the preference data, and wherein the target output speed is determined further based at least in part on the preference data (desired target speech rate based on keyboard input, [0050]). 
Thong does not specifically mention a voice command.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong by including a voice command for reasons similar to those for claim 21.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Thong et al. (2002/0010916) in view of Cross, Jr. et al. (2008/0065387), in further view of Boillot et al. (2004/0267524).

Consider claim 32, Thong discloses a system comprising: at least one processor; and memory including instructions operable to be executed by the at least one processor (digital processor in a computer system having memory, [0038]) to configure the system to: receive input audio data representing input speech (input audio 13 containing spoken text, [0039]); determine an input speech speed corresponding to the input audio data (counting speech units while playing back, [0050]); determine output data based at least on the input audio data (using the speech rate to determined the playback rate, [0050]); determine a target output speed based at least on the input speech speed (the desired target speech rate 37, [0050]); using the output data, generate output audio data representing output speech, the output speech corresponding to the target output speed (generating output speech at the target rate, [0050-0051]); and cause a device to output the output audio data (outputting the rate adjusted audio, [0051]).

Cross, Jr. discloses a voice command (a command such as “remind me to call bob today”, [0067-0068]); determining a user profile corresponding to the voice command (attributes that persist across sessions in a persistent user profile, [0113], which include speech rate, [0104]) and determining a target output speed (attributes are stored in a user profile, [0113], and include speech rate, [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong by including a voice command; determining a user profile corresponding to the voice command; determining output data responsive to the voice command; and determining a target output speed in order to improve user interaction experience, as suggested by Cross, Jr. ([0004]).
Thong and Cross, Jr.  do not specifically mention determining a stored output speed preference represented in the user profile. 
Boillot discloses determining a stored output speed preference represented in the user profile (the listener’s preferred speaker rate is stored as a parameter value in the telephone as a custom profile for that user, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong and Cross, Jr. by determining a stored output speed preference represented in the user profile in order to increase user comfort, as suggested by Boillot ([0004]).



Thong does not specifically mention a voice command.
Cross, Jr. discloses a voice command (a command such as “remind me to call bob today”, [0067-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong by including a voice command for reasons similar to those for claim 21.



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thong et al. (2002/0010916) in view of Cross, Jr. et al. (2008/0065387), in further view of Di Censo (2015/0162000), in further view of Clelland et al. (2005/0131684).

Consider claim 26, Thong, Cross Jr., and Di Censo do not, but Clelland discloses determining an input volume level associated with the voice command; determining a target volume level based at least in part on the input volume level; and associating the target volume level with the output audio data (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong, Cross Jr., and Di Censo by determining an input . 


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Thong et al. (2002/0010916) in view of Cross, Jr. et al. (2008/0065387), in further view of Boillot et al. (2004/0267524), in further view of Clelland et al. (2005/0131684).


Consider claim 37, Thong, Cross Jr., and Boillot do not, but Clelland discloses determining an input volume level associated with the voice command; determining a target volume level based at least in part on the input volume level; and associating the target volume level with the output audio data (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong, Cross Jr., and Boillot by determining an input volume level associated with the voice command; determining a target volume level based at least in part on the input volume level; and associating the target volume level with the output audio data in order to increase the naturalness of the speech interface as suggested by Clelland (Abstract).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thong et al. (2002/0010916) in view of Cross, Jr. et al. (2008/0065387), in further view of Di Censo (2015/0162000), in further view of Nakamura et al. (6,801,894).

Consider claim 30, Thong, Cross Jr., and Di Censo do not, but Nakamura discloses determining a plurality of positions in the output data in which to insert a duration of silence, the plurality of positions including a first position; and generating the output audio data using the output data, the output audio data including the duration of silence at the first position (Col 2 lines 43-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thong, Cross Jr., and Di Censo by determining a plurality of positions in the output data in which to insert a duration of silence, the plurality of positions including a first position; and generating the output audio data using the output data, the output audio data including the duration of silence at the first position in order to reduce unpleasantness of the synthesized speech, as suggested by Nakamura (Col 2 lines 21-30). 

Allowable Subject Matter
Claims 24-25, 27-29, 31, 34-36, and 38-40 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the parent claim and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art: The prior art of record, alone or in combination, do not disclose the limitations of dependent claims 24-25, 27-29, 31, 34-36, and 38-40.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                               05/19/21